EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Jeffs on 19 October 2021.

The application has been amended as follows: 
	Claim 9 has been amended as:
9. (Amended) A method for inputting data to a web page that is selectively accessed and displayed through a web browser executing on a computing device, said method comprising: 
identifying data entry fields on an accessed web page using FORM and BODY tags with an electronic scratch pad on said computing device; 
retrieving a first label corresponding to any identified data entry field of said web page based on a positional relation to the identified data entry field, in which the first label is a string in a source code which describes the web page; 
storing said first label and a four-digit identifier of said first label to a label information table; 

recording, in response to movement of a cursor from a corresponding data entry field, in said electronic scratch pad any user input that is input using a user input device to the corresponding data entry field; 
assigning the four-digit identifier to the user input based on an association of the user input with the first label; 
storing the four-digit identifier and the user input to an input information table; 
storing, with said electronic scratch pad, values of drop-down menus selected together with associated labels; 
associating, in a synonym table, label names with a synonym identifier, wherein label names having a same synonym identifier are identified as synonyms; 
terminating said electronic scratch pad together with the web browser when all web pages are closed; and
 erasing said stored user input in response to said web browser closing, 
wherein said electronic scratch pad is part of a plug-in for said web browser.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner’s statement of reasons for allowing the subject matter of Claims 9-20 can be found in the Non-Final office action (Non Final) mailed out on 20 April 2021.
Note: The Examiner’s Amendment was used to correct a typographical error in Claim 9. See Interview Summary for more details. 


EXAMINER’S COMMENT
The present application is being examined under the pre-AIA  first to invent provisions. 
This notice of allowance is in response to amendment filed on 28 September 2021.
Claims 1-8 have been cancelled. 
Claim 9 was amended via the Examiner’s Amendment.
Claims 9-20 were indicated as allowable in the previous office action. 
The art rejections of Claims 1-8 from the previous office action have been withdrawn as necessitated by the amendment.
Claims 9-20 are pending. Claims 9, and 15 are independent claims.

Allowable Subject Matter
Claims 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177